[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                 FILED
                                                          U.S. COURT OF APPEALS
                                 No. 09-15735               ELEVENTH CIRCUIT
                                                               AUGUST 4, 2010
                             Non-Argument Calendar
                                                                 JOHN LEY
                           ________________________
                                                                  CLERK

                    D. C. Docket No. 09-00282-CR-T-30-EAJ

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                       versus

JUAN GILBERTO VELA,
a.k.a. Juan Gilberto Vela-Uribe,
a.k.a. Gustavo DeLosReyes,

                                                            Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                   (August 4, 2010)

Before EDMONDSON, CARNES and MARTIN, Circuit Judges.

PER CURIAM:
      Howard C. Anderson, appointed counsel for Juan Gilberto Vela, has moved

to withdraw from further representation of the appellant and filed a brief pursuant

to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Vela’s convictions and sentences are AFFIRMED.




                                          2